DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status Claim(s) 1-20, is/are filed on 3/19/21 are currently pending. Claim(s) 1-20 is/are rejected.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 1, 6-8, 10-11, 16-18, 20 and dependent claim(s) thereof is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claims 1 and 11 - as to the details of the sizing and height it is unclear what the total height of a system actually refers to? Is it the height of the adsorbent vessel? Does the system have a separate housing that has separate height? How is the height measured (i.e. vertical axis, horizontal axis?)
Claim(s) 6-10, 18, 20 recites the limitation “the adsorbent material influent lines.” There is insufficient antecedent basis for this limitation in the claim.
Claim(s) 6-8, 10, 16-18, 20 recites the limitation “the water wash-down lines.” There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-20 is/are rejected under  35 U.S.C. 102(a)(1) as anticipated or alternatively  35 U.S.C. 103 as being unpatentable over Siemens (OPERATION & MAINTENANCE MANUAL FOR HP1220
GRANULAR ACTIVATED CARBON ADSORPTION SYSTEM, Dec. 2011).

    PNG
    media_image1.png
    923
    1276
    media_image1.png
    Greyscale


Regarding claim 1, Siemens teaches method of treating water with a water treatment system comprising: a). distributing raw water through a first raw water line into a first vessel comprising a bed of adsorbent materials; (p. 15) b). filtering the raw water through the bed of adsorbent materials of the first vessel and into an underdrain collection system (p. 7, 2.2); c). distributing the filtered water from the underdrain collection system into a second vessel comprising a bed of adsorbent materials by way of a second raw water line (i.e. in series p. 7, 2.2); and d). filtering the filtered water through the bed of adsorbent materials of the second vessel and into the underdrain collection system. As to the details of the sizing and height it is unclear what the total height of a system actually refers to? Is it the height of the adsorbent vessel? Does the system have a separate housing that has separate height? How is the height measured (i.e. vertical axis, horizontal axis?) Nonetheless the reference on p. 8 discusses that height of the adsorbent vessel within the claimed range. Alternatively, a change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). It is well known in the art that larger sizing provides higher capacity and reduced sizing allows for reduction in storage space. And an ordinary skill would take into consideration these design parameters when determining the height of the system. 
Regarding claim 2, Siemens teaches further comprising backwashing the bed of adsorbent materials of the first and/or second vessel before and/or after filtering raw water (p. 14).
Regarding claim 3, Siemens teaches wherein the first and second vessel comprise a backwashing space (i.e. spray wash) positioned between the beds of the adsorbent materials and a top (highest portion of the vessel A) of the first and second vessel (see fig. above)
Regarding claim 4, Siemens teaches further comprising removing adsorbent materials from the first and/or second vessel through adsorbent material effluent lines, wherein each adsorbent material effluent line comprises an inlet attached to a bottom of the first or second vessel and an outlet (vertical pipe) that extends out from the first or second vessel and which is positioned above ring headers (horizontal pipe) of the underdrain collection system (p. 19, 3.8).
Regarding claim 5, Siemens teaches further comprising adding adsorbent materials to the first and/or second vessel through adsorbent material influent lines (p.19, 3.8 - refill and p. 17, 3.4).
Regarding claim 6, Siemens teaches wherein the adsorbent material influent lines, the water wash-down lines, the raw water lines, or a combination thereof comprise an inlet end positioned through the sides of the first and second vessel (see fig. above, on the side and not on the longitudinal axis).
Regarding claim 7, Siemens teaches wherein the adsorbent material influent lines, the water wash-down lines, and the raw water lines each independently comprise an inlet end positioned through the side of the first or second vessel, wherein each adsorbent material influent line further comprises an inner distribution conduit, each water wash-down line further comprises an inner water conduit, and each raw water line further comprises an inner water conduit, and wherein the inner distribution conduit and the inner water conduit extend from the inlet ends of the adsorbent material influent lines, the water wash-down lines, or the raw water lines, into the first or second vessel, and upwards to a top of the first or second vessel (see fig. above, alternatively additional structural details would be obvious and well-known).
Regarding claim 8, Siemens teaches wherein the adsorbent material influent lines, the water wash-down lines, the raw water lines, or a combination thereof comprise an inlet end positioned through a top of the first and second vessel (see fig. above).

Regarding claim 9, Siemens teaches wherein the raw water lines each comprise an inlet end positioned through the top of the first or second vessel, and wherein (i) the inlet end of each raw water line independently comprises a 90 degree elbow that extends over the top of the first or second vessel, or (ii) the inlet end of each raw water line independently comprises a flange that attaches to the top of the first or second vessel (see fig. above, further using these techniques are well-known design choices and would alternatively been obvious if not clearly depicted).
Regarding claim 10, Siemens teaches wherein the adsorbent material influent lines and water wash-down lines each comprise an inlet end positioned through the top of the first or second vessel, and wherein the inlet ends of each adsorbent material influent line and water wash-down line independently comprise a flange that attaches to the top of the first or second vessel (see fig. above, further using these techniques (i.e. a flange) are well-known design choices and would alternatively been obvious if not clearly depicted).
Regarding claim 11, Siemens teaches method of treating water with a water treatment system comprising: a). distributing at least a portion of raw water through a first raw water line into a first vessel comprising a bed of adsorbent materials and at least a portion of raw water through a second raw water line into a second vessel comprising a bed of adsorbent materials (p. 15, i.e. in series p. 7, 2.2); and b). filtering the raw water through the bed of adsorbent materials of the first vessel and second vessel and into an underdrain collection system (p. 7, 2.2). As to the details of the sizing and height it is unclear what the total height of a system actually refers to? Is it the height of the adsorbent vessel? Does the system have a separate housing that has separate height? How is the height measured (i.e. vertical axis, horizontal axis?) Nonetheless the reference on p. 8 discusses that height of the adsorbent vessel within the claimed range. Alternatively, a change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). It is well known in the art that larger sizing provides higher capacity and reduced sizing allows for reduction in storage space. And an ordinary skill would take into consideration these design parameters when determining the height of the system.
Regarding claim 12, Siemens teaches further comprising backwashing the bed of adsorbent materials of the first and/or second vessel before and/or after filtering raw water (p. 14).
Regarding claim 13, Siemens teaches wherein the first and second vessel comprise a backwashing space (i.e. spray wash) positioned between the beds of the adsorbent materials and a top (highest portion of the vessel A) of the first and second vessel (see fig. above)
Regarding claim 14, Siemens teaches further comprising removing adsorbent materials from the first and/or second vessel through adsorbent material effluent lines, wherein each adsorbent material effluent line comprises an inlet attached to a bottom of the first or second vessel and an outlet (vertical pipe) that extends out from the first or second vessel and which is positioned above ring headers (horizontal pipe) of the underdrain collection system (p. 19, 3.8).
Regarding claim 15, Siemens teaches further comprising adding adsorbent materials to the first and/or second vessel through adsorbent material influent lines (p.19, 3.8 - refill and p. 17, 3.4).
Regarding claims 16-20, refer to the rejection of claims 6-10 above. 

***
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Waqaas Ali whose telephone number is (571) 270-0235.  The examiner can normally be reached on M-F 9-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-271-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WAQAAS ALI/Primary Examiner, Art Unit 1777